Citation Nr: 1515039	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  06-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the Veteran's compensation benefits to the 10 percent rate due to incarceration was proper.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased rating for residuals of a left shoulder injury to include subluxation of the acromioclavicular joint, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for instability of the left knee, status post medial collateral ligament repair, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for limitation of motion of the left knee, status post medial collateral ligament repair, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for right ear hearing loss prior to September 16, 2010, and to a compensable rating for bilateral hearing loss thereafter.

(The Board notes that the Veteran's appeal regarding a waiver of recovery of an overpayment of VA disability compensation in the amount of $25,614.00 is addressed in a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, June 2007, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran submitted his claim for a compensable rating for right ear hearing loss in July 2007.  An October 2012 rating decision granted the Veteran service connection for left ear hearing loss, effective from September 16, 2010.  The Board notes that hearing loss is evaluated by VA with consideration of both ears when service connection is in effect for bilateral hearing loss.  Consequently the Veteran's claim for an increased rating for hearing loss must be considered as a claim for an increased rating for right earing hearing loss prior to September 16, 2010, and a claim for an increased rating for bilateral hearing loss thereafter.  

In February 2010 the Veteran perfected an appeal regarding the denial of his claim for service connection for tinnitus.  In November 2013 the RO granted the Veteran service connection for tinnitus.  There is no tinnitus claim currently in appellate status before the Board.

The Board notes that the RO issued the Veteran a statement of the case in September 2013 regarding denial of his claim for service connection for posttraumatic stress disorder (PTSD) and the denial of his claim for an apportionment of his compensation benefits to his mother.  In March 2014, the RO wrote to the Veteran informing him that he did not submit a timely substantive appeal with regard to these claims and that the decisions denying these claims are now final.  Consequently a claim for service connection for PTSD, and a claim for an apportionment of compensation benefits for Veteran's mother, are not currently in appellate status before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

April 2014 and February 2015 statements from the Veteran's representative indicate that the Veteran's service-connected disabilities have increased in severity since the Veteran was last provided VA medical examinations in January and August 2012.  Accordingly, the Veteran should be provided new VA examinations of the left knee, left shoulder and of his hearing acuity.  

The Veteran was provided a VA audiometric examination of both ears in August 2012.  Although a supplemental statement of the case (SSOC) was issued in November 2013, it incorrectly only adjudicated the issue of whether an increased rating for right ear hearing loss was warranted.  The Veteran has had service connection in effect for hearing loss in both ears effective since September 2010, and therefore an SSOC must be issued which adjudicates whether the Veteran is entitled to a compensable rating for bilateral hearing loss since September 16, 2010.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.10, 3.156(a), 3.159 and 3.326(a) (2014).  The Board notes that the Veteran was not sent a VCAA letter regarding his claim for an increased rating for hearing loss.  The Veteran should be provided VCAA notice regarding an increased rating for hearing loss.  

The Board notes that the Veteran has already submitted numerous copies of records of his medical treatment at his prison.  The Veteran's updated medical treatment records pertinent to his hearing loss, left knee and left shoulder claims, if any, should be obtained from his prison if possible.

As pointed out by the separate decision remanding the Veteran's claim for a waiver of overpayment, the Veteran has an outstanding Board videoconference hearing request that must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to his claim for an increased rating for hearing loss.  

2.  Request that the Veteran submit copies of any additional prison medical records pertinent to his left knee, left shoulder and hearing loss claims.  The Veteran should be reminded that he should not submit copies of any medical records that he has previously sent to VA.  

3.  Contact the Veteran and the State correctional facility at which he is incarcerated, and request whether the Veteran may be made available for VA orthopedic and audiological examinations.  The Veteran, and State correctional facility, should be notified of the date, time and place of any scheduled examinations in writing.  If the Veteran cannot be provided the VA examinations, documents indicating such should be included in the record.

4.  When the above actions have been accomplished, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

5.  If the AOJ is able to set the Veteran and/or his representative up for a Board videoconference hearing as instructed in the Board decision remanding his claim for a waiver of overpayment, the issues on appeal in this decision should also be included at the hearing.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


